         Case 2:20-cv-00056-JRG-RSP Document 9 Filed 04/06/20 Page 1 of 2 PageID #: 44

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   Eastern District of Texas

         Vanessa Timmons and Amanda Rollins
                                                               )
                                                               )
                             Plaintiff
                                                               )
                                v.                             )       Civil Action No. 2:20-cv-00056
     Concord Healthcare Group, LLC. et ai, Josef               )
. __ Neumarl~sca!_~osenberg! and Sheryl§mith_.~                )
                            Defendant
                                                               )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Oscar Rosenberg
                                   6203 Turner Way
                                   Dallas, Texas 75230




          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a )(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Bob Whitehurst
                                  Attorney at Law
                                  5380 Old Bullard Road, Suite 600, #363
                                  Tyler, Texas 75703



         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


 Date:   ~__2/27/2Q_~.~ . _ .. _                                                ~~             A.   O\i~_ . ~.__~_
                                                                                     Signature of Clerk or Deputy Clerk
         Case 2:20-cv-00056-JRG-RSP Document 9 Filed 04/06/20 Page 2 of 2 PageID #: 45

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00056

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for          (name of individual and title,   if any)
 was received by me on          (date)


          11    I personally served the summons on the individual at                     (place)   _-,'_Jt_O_3__ ~                   W_~---",,--                 ~
                                                                                                   on   (date)                            ; or

           o    I left the summons at the individual's residence or usual place of abode with                           (name)
                                                                                                                                  ----------
                                                                       , a person of suitable age and discretion who resides there,
            -----------------
           on (date)                                 , and mailed a copy to the individual's last known address; or
                                     .----


           o    I served the summons on          (name of individual)                                                                                ,who is
            designated by law to accept service of process on behalf of (name 0/ organization)
                                                                                                   on   (date)                            ; or

           o    I returned the summons unexecuted because
                                                                                   ---------------------
                                                                                                                                                          ; or

           o    Other   (specify):




           My fees are $                             for travel and $                               for services, for a total of $                 0.00
                                         ----                                   ------



           I declare under penalty of perjury that this information is true.



 Date:
                                                                                                           Server's signature



                                                                                                         Printed name and title




                                                                                                            Server's address


 Additional information regarding attempted service, etc:
